United States Court of Appeals
                                                                             Fifth Circuit
                                                                           F I L E D
                             REVISED JULY 10, 2006
                                                                           March 29, 2006
                     IN THE UNITED STATES COURT OF APPEALS
                                                                      Charles R. Fulbruge III
                             FOR THE FIFTH CIRCUIT                            Clerk
                             _____________________
                                  No. 05-60552
                                Summary Calendar
                             _____________________

RICHARD JOHN FLORANCE, JR.,

                                                             Petitioner-Appellant
v.
COMMISSIONER OF INTERNAL REVENUE,
                                                             Respondent-Appellee


                             ---------------------
                   Appeal from the United States Tax Court
                            (11782-03 and 18209-03)
                             ---------------------
Before KING, WIENER, and DeMOSS, Circuit Judges.
PER CURIAM:*

       Proceeding pro se, Petitioner-Appellant Richard John Florance,

Jr. appeals adverse rulings of the United States Tax Court.                         We

note       that,   in   addition   to    rulings    against     Florance     on   all

substantive        issues,   the   Tax   Court     imposed    sanctions    grounded

primarily in the frivolousness of his cases and the actions he took

in prosecuting them. Now, in addition to seeking our affirmance of

the Tax Court in all respects, Respondent-Appellee Commissioner of




       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Internal Revenue asks us to impose sanctions against Florance for

bringing a frivolous appeal.

      Based on our review of the record on appeal, including the

rulings and reasoning of the Tax Court and its imposition of

sanctions,   the   operative    facts,   the   appellate    briefs     of   the

parties, and the technical revision by the Tax Court of its earlier

ruling, we conclude that the Tax Court correctly held in favor of

the   Commissioner   on   all   substantive    matters     as   well   as   on

sanctions, and that Florance’s contentions there, as here, are

wholly without merit.

      Turning to sanctions for a frivolous appeal, the Commissioner

has clearly made a case for their imposition, and Florance has

failed to file a response or opposition thereto.                 Noting the

sanctions already imposed by the Tax Court, and further noting that

Florance is before us pro se, we decline to assess further monetary

penalties.   We do, however, order the Clerk of this Court to refuse

to accept for filing any further pleadings or other instruments

received from Florance or on his behalf without first obtaining the

authorization of a judge of this court.

AFFIRMED; ORDER ISSUED PROHIBITING FUTURE FILINGS.